2
1




                                  NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                             Fed. R. App. P. 32.1



                         United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604
                                         Submitted June 3, 2011∗
                                          Decided June 9, 2011

                                                   Before

                                    FRANK H. EASTERBROOK, Chief Judge

                                    MICHAEL S. KANNE, Circuit Judge

                                    TERENCE T. EVANS, Circuit Judge


    Nos. 10-3457, 11-1183 & 11-1469                                  Appeals from the United
                                                                     States District Court for the
    SUSAN HINDS, Individually and as CEO of                          Southern District of Indiana,
    STRATEGIC MANAGEMENT HARMONY, LLC,                               New Albany Division.
          Plaintiff-Appellant,
                                                                     No. 4:05-cv-00180-RLY-WGH
                    v.                                               Richard L. Young,
                                                                     Chief Judge.
    ENHANCED BUSINESS REPORTING CONSORTIUM,
    INCORPORATED, et al.,
          Defendants-Appellees.


                                                    Order

           For many years, Susan Hinds has been engaged in litigation against Grant
    Thornton LLP, PricewaterhouseCoopers LLP, Microsoft Corp., and the American
    Institute of Certified Public Accountants, Inc. She accuses these four entities of sex
    discrimination, in violation of Title VII of the Civil Rights Act of 1964. According to
    Hinds, they were founders of Enhanced Business Reporting Consortium, Inc. (EBRC),
    which she alleges both hired and fired her before its incorporation. One problem with


    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).
Nos. 10-3457, 11-1183 & 11-1469                                                   Page 2

Hinds’s suits is that Grant Thornton and EBRC’s other founders never employed her,
nor did any turn down her application for employment. Title VII does not authorize
relief against persons and firms who create, organize, or invest in employers. See Bright
v. Hill’s Pet Nutrition, Inc., 510 F.3d 766 (7th Cir. 2007). See also United States v. Bestfoods,
524 U.S. 51 (1998). Another problem is that Hinds never filed with the EEOC a charge of
discrimination against any of these entities and did not obtain from the agency a notice
of her right to commence suit. There are other problems too, such as the fact that EBRC
did not have the 15 employees necessary to bring it within the scope of Title VII, but
they need not be discussed.

        Hinds has refused to accept adverse judicial decisions. Any decision she does not
like will be met with multiple motions for reconsideration reiterating arguments
already found wanting. After one suit ends, Hinds commences another, as she did this
past February in the Southern District of Indiana. This obstinate refusal to accept defeat
is not tolerable. See Homola v. McNamara, 59 F.3d 647 (7th Cir. 1995). A litigant who
disregards instructions to desist invites an award of sanctions for frivolous litigation.

        Last fall, we told Hinds that her arguments were not correct and summarily
affirmed the district court’s decision dismissing one of her suits. Hinds v. Enhanced
Business Reporting Consortium, Inc., No. 10-2098 (7th Cir. Sept. 17, 2010) (nonprecedential
disposition). Since then, Hinds has filed four more appeals (Nos. 10-3457, 11-1183, 11-
1469, and 11-1771) from post-judgment orders entered by the district court—orders
denying motions for reconsideration, awarding costs to the defendants, and so on. In
initial papers filed in the first of these appeals, Hinds repeated arguments that this court
had already rejected, did not confine her attention to the subjects at hand (such as the
award of costs), and attempted to make collateral attacks on decisions that the district
judge had made more than 30 days before the notice of appeal was filed.

       On December 15, 2010, the court entered two orders in No. 10-3457. The first of
these provides, in part:

      Rule 4(a) of the Federal Rules of Appellate Procedure requires that a notice of
      appeal in a civil case be filed in the district court within 30 days of the entry of the
      judgment or order appealed. In this case judgment was entered on March 22, 2010,
      and the notice of appeal was filed on October 22, 2010, six months late. The district
      court has not granted an extension of the appeal period, see Rule 4(a)(5), and this
      court is not empowered to do so, see Fed. R. App. P. 26(b). This appeal is timely
      only as to the orders entered on September 23, 2010, and October 13, 2010. IT IS
      FURTHER ORDERED that this appeal, as LIMITED by this order, shall proceed to
      briefing.

The second order adds:

      [A]ppellant’s stance is inconsistent with the law of preclusion, which provides
Nos. 10-3457, 11-1183 & 11-1469                                               Page 3

     that a single round of litigation is final. Any further filings that concern the same
     legal injuries will lead to sanctions, whether or not the appellant offers new
     arguments. If the appellant fails to pay these sanctions, this court will enter an
     order directing the clerks of all federal courts in this circuit to return unfiled any
     papers submitted either directly or indirectly by or on behalf of the appellant
     unless and until she pays in full the sanction that has been imposed against her.

After those two orders were entered, Hinds filed three more appeals. She has filed one
brief in No. 10-3457 and a second brief covering Nos. 11-1183 and 11-1469. These three
appeals are ready for decision. Briefs have not been filed yet in No. 11-1771.

        Hinds’s briefs repeat at length her disagreement with the merits of the district
court’s decision, one thing we told her she must not do. She contends that new
authority justifies reopening the former decisions, another line of argument we told her
she must avoid. The argument in No. 10-3457 is not limited as our order says it must be.
It is apparent that Hinds is either unable to follow specific instructions given her by the
court, or unwilling to comply with any decision she disapproves.

       The orders properly appealed in No. 10-3457 concern the denial of an untimely
motion to reconsider and the award of costs to Grant Thornton. Hinds does not contend
that the district court awarded any costs not authorized by 28 U.S.C. §1920 and Fed. R.
Civ. P. 54(d). Grant Thornton was a prevailing party, and the district court’s award
appears to be within the scope of the statute and rule. Instead of presenting any
relevant arguments, Hinds contends that the judge should not have dismissed her suit,
so that no costs should have been awarded. That line of argument, especially when
coupled with the fact that the motion in the district court asking for reconsideration was
untimely, violates this court’s orders and will not be considered. (What’s more, the new
decisions on which Hinds relies, such as Staub v. Proctor Hospital, 131 S. Ct. 1186 (2011),
do not concern questions such as who is an “employer” and whether non-employers
can be held liable.) The orders appealed in No. 10-3457 are affirmed.

        The order appealed in No. 11-1183 was entered on December 20, 2010. The
district judge denied Hinds’s motions to recuse and “remove” both the magistrate judge
and the district judge assigned to the case. Basis for these motions was the judges’
adverse decisions, which do not support recusal. See Liteky v. United States, 510 U.S. 540
(1994). But we cannot consider the merits of this appeal, for two reasons. First, an order
denying a motion for recusal is not a “final decision” within the scope of 28 U.S.C.
§1291. Such an order resolves one issue in the case, but appeal depends on a final
decision. Even if the order had been “final,” the appeal still would be defective, because
it was filed on January 20, 2011, one day late. December has 31 days, and the statute
allows only 30. This is another jurisdictional problem. Bowles v. Russell, 551 U.S. 205
(2007). Appeal No. 11-1183 is dismissed for want of jurisdiction.

       The district court’s order of January 28, 2011, the subject of appeal No. 11-1469,
Nos. 10-3457, 11-1183 & 11-1469                                                 Page 4

awards costs and attorneys’ fees to Microsoft Corp. Hinds did not oppose Microsoft’s
petition in the district court. She appealed nonetheless. Her brief does not contend that
the district judge abused his discretion in determining the amount of the award. Instead,
as with No. 10-3457, Hinds contends that the judge should have ruled in her favor
rather than Microsoft’s on the merits—and, if that had occurred, Microsoft would pay
her costs, rather than she pay its. This line of argument violates the instructions in our
second order of December 15, 2011. The order appealed from in No. 11-1469 is affirmed.

       We warned Hinds what would happen if she persisted in repeating arguments
already made and rejected. She chose to disregard our orders. These appeals are
frivolous (or, at least, have been litigated in a frivolous manner). We give Hinds 14 days
to show cause, if she has any, why she should not be ordered to pay appellees’
attorneys’ fees as a sanction. See Fed. R. App. P. 38. Appellees should file within the
same 14 days statements of the attorneys’ fees reasonably incurred in litigating these
appeals.

        We also today enter an order that prevents Hinds from filing any new civil suits,
or any new documents in civil suits already on file, in any court of this circuit, until she
has paid in full the costs and attorneys’ fees awarded by the district court in this
litigation. See Support Systems International, Inc. v. Mack, 45 F.3d 185 (7th Cir. 1995). If we
should direct Hinds to pay appellees’ attorneys’ fees, discharge of that obligation would
be a further condition to resumption of filings in civil litigation. As with other Mack
orders, this prohibition does not apply to filings in any criminal prosecution against
Hinds, or any petitions for collateral review of the final judgments in criminal
prosecutions.

       Appellate proceedings in No. 11-1771 are stayed in light of this Mack order. If
within 60 days Hinds does not satisfy the financial obligations at issue in Nos. 10-3457
and 11-1469, appeal No. 11-1771 will be dismissed for want of prosecution because, in
light of the Mack order, Hinds will be unable to file a brief. See In re Chicago, 500 F.3d
582 (7th Cir. 2007).